Title: Thomas Jefferson to Patrick Gibson, 16 April 1813
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello Apr. 16. 13.
          The enemy, contrary to expectations, still continuing in our waters and indicating by no movement an intention of speedy departure, with the rapid advance of the season, begin to fill me with anxiety as to the fate of my crop of flour. and I am becoming more concerned to get some price, than what that price shall be, on the principle that half a loaf is better than no bread. engagements entered into thro’ the year & looking solely to the crop of the year to meet them, would occasion me great distress & mortification were that resource to fail altogether. these considerations, with the possibility that a sudden opportunity of selling might occur, which might pass by as suddenly if not seised, make me desirous of placing the sale of my flour altogether at your discretion. if such a price as 7.D. can be got any time this month at 30. 60. or even 90. days, I would not hesitate to take it, or even less if you should think it advisable. after this month the danger of the flour spoiling, altho’ made of good wheat, & the approaching competition of the new crop, will render the accepting any price eligible. I therefore rest altogether on your will & judgment, without limitation or instruction, to dispose of my flour according to your own views of the prospect, only keeping in mind that an entire loss of it would be very distressing to me. this entire reference to yourself is the more necessary as within about 10. days I shall take a journey to Bedford & be absent about three weeks. with increasing uneasiness on this subject, I tender you the assurance of my great
			 esteem & respect.
          Th:
            Jefferson
        